DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 1/3/20, wherein:
Claims 1-20 are currently pending;
Claims 1-20 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LOOK ET AL (US 2017/0050321).  Herein after LOOK.
As for independent claim 1, LOOK discloses a robot system comprising: 
a plurality of robots {see at least figure 1A, pars. 0020 robots 104-108} and;
at least one server that communicates with the plurality of robots, and monitors and controls the plurality of robots, wherein the plurality of robots include different kinds of robots that perform different functions or services 

{see at least figure 1A and 4, pars.0020, 0025, 0033, 0043-0044 also discloses robots 104-108 are different kinds of robot that perform different functions or service e.g. par. 0044 discloses a first robot has to order part, a second robot can proceed with assembly when the part is received, a third robot check the assembled machinery to ensure the machinery is assembled corrected after the second robot is finished}, and 
the at least one server further provides, to a client, an interface that presents information about respective statuses of the different kinds of robots
{see at least figure 3, pars. 0004, 0010, 0038-0039 e.g. the system publishes the robot profiles by sharing the robot profiles with other registered robots or users of the system, pars. 0009, 0033 discloses the robot profile can include capabilities of the robot, schedule of availability of the robot, performance ratings of specified tasks, and tasks assigned to a given robot}.
As for dep. claim 2, which discloses wherein the at least one server is further to: receive data from an external device, and update one or more of the plurality of robots 
As for dep. claim 3, which discloses wherein the server periodically receives the data from the external device and updates the plurality of robots based on the periodically received data {see LOOK at least figures 1B, 2A, pars. 0033, 0042-0047}.
As for dep. claim 4, which discloses wherein the least one server, when updating the one or more of the plurality of robots based on the received data, is further to: identify a first portion of the received data that is intended for all of the plurality of robots {see LOOK at least par. 0038, figure 3}; identify a second portion of the received data that is intended for a portion of the plurality of robots {see at least figure 3, pars. 0033, 0041, 0043-0044, 0047}; upload the first portion to all of the plurality of robots {see LOOK at least par. 0038, figure 3}; and upload the second portion only to the portion of the plurality of robots {see at least figure 3, pars. 0033, 0041, 0043-0044, 0047}. 
As for dep. claim 5, which discloses wherein the second portion includes a plurality of second portions corresponding to the different kinds of robots, and wherein the at least one server is further to upload the each of plurality of second portions only to a corresponding one of the different kinds of robots {see LOOK at least pars. 0043-0047 and figure 3}. 
As for dep. claim 6, which discloses wherein the least one server includes: a control server that communicates with the client to provide the user interface and 
As for dep. claim 7, which discloses wherein the least one server further includes: a device administration server that relays and administers data related to the plurality of robots {see figure 1A robot manager 102, pars. 0047-0048}; and a map server that provides map data related to respective locations of the plurality of robots {LOOK at least pars. 0020, 0032}. 
As for dep. claim 8, which discloses wherein the control server includes: a control service server that monitors a state and a location of each of the plurality of robots {see LOOK at least figures 2A-2B, pars. 0007, 0020, 0025}, administers content distribution to the plurality of robots, and administers task schedules to the plurality of robots, and an administrator application server that administers an application related to managing the plurality of robots {see LOOK at least figures 2A-2B, 3, pars. 0004-0005; 0022-0023; 0040, 0046-0047}.
As for dep. claim 9, which discloses wherein the user interface includes a first section that provides status information regarding the plurality of robots and second sections that provide state information related to corresponding ones of the different kinds of robots {see at least figures 2A-2B, and 3}. 
As for dep. claim 11, which discloses wherein the user interface further includes a third section that presents location status information in which current locations of one or more of the plurality of robots are displayed on a map, and individual robot state information is identified for each of the one or more of the plurality of robots represented in the map {see LOOK at least figures 2A-2B, pars. 0020, 0030, 0032}.
As for dep. claim 12, which discloses wherein the least one server provides entire statistical data based on data gathered from all robots, kind-based statistical data based on data gathered from corresponding ones of the different kinds of robots, and individual statistical data based on data received from individual robots {pars. 008, 0050-0054 e.g. The system collects operational data from each registered robot, e.g., robots 104-108 in the system 408 at 402 and any users that are part of the system, e.g., user 112. The collected operational data can include environmental information, data related to performance and results of performed tasks, status information, health information, and currently assigned tasks from each of the registered robots}.  Further, regarding information (statistical data), this information are considered as non-functional descriptive material because they are merely received without being used or altered the scope of the invention and thus is given little patentable weight.  See MPEP 2111.05.
As for dep. claim 13, which discloses wherein the least one server provides function-based or service-based statistical data based on data gathered from ones of the plurality of robots capable of performing predetermined functions or services {see LOOK at least pars. 0050-0054} . 
As for independent claim 14, LOOK discloses a cloud server comprising the similar steps as the rejected on claims 1 and 7 above.  Therefore, it is rejected for the same reason sets forth the rejected claims 1 and 7 as indicated above. 
As for dep. claims 15-20 which carry the similar limitations as the rejected claims 2-5, 7-9 above.  Therefore, they are rejected for the same reasons sets forth the rejected claims 2-5, 7-9 as indicated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LOOK in view of LEWIS (US 2017/0100838).
As for dep. claim 10, LOOK discloses claimed invention as indicated above.  LOOK further discloses As for dep. claim 10, which discloses wherein one of the second sections presents: a robot kind title item identifying a corresponding one of the different kinds of robots, a current state title items identifying different states for ones of the robots included in the corresponding kind of robots identified in the robot kind title item robot number information identifying respective quantities of ones of the robots corresponding to the current state title items {see LOOK at least figures 2A-2B, pars. 0030-0033  e.g. the robot profile 200 of a robot can include a unique identifier 202, model information, and an icon 204 that are associated with the particular robot. The icon can depict the physical features of the robot….current operational lifecycle information}.  However, LOOK does not explicitly disclose wherein the current state title items and the robot number information are displayed in different colors depending on the correspond ones of the different states.  However, LEWIS teaches the known techniques of displaying colors for different robot corresponding to the states of the robots as shown in at least {figures. 3A-3C, pars. 0075-0077 e.g.  Display 362 depicts 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the display the state information of different robots of LOOK to include displaying colors for different robot corresponding to the states of the robot as taught by LEWIS so that the user can easy to view or recognize the different states of the robots.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664